Order appealed from affirmed, with ten dollars costs and disbursements. Held, that -the acts not controverted, to restrain which an injunction was asked for, did not constitute an invasion of any clear right of property vested in the plaintiff ; that it does not appear that such acts, whether done or threatened to be done, resulted or would have resulted in irreparable injury to the plaintiff; and that the discretion of the Special Term in refusing to continue the injunction was properly exercised.